Montgomery, J.
This is an application for man-*251damns to require the respondent to vacate an order directing the relator to produce for inspection of its adversary in a pending suit its books and correspondence for a certain period. The order complained of was made in the case of Church v. Anti-Kalsomine Co. See 119 Mich. 437. The nature of the action is shown in the opinion of this court in that case when presented to us on demurrer. 118 Mich. 219. After an issue of fact was joined, the plaintiff in the case asked for an order requiring the relator to produce for the inspection of a competent bookkeeper all the books of account, records, files, and correspondence in relation to the business covered by the contract between the parties, including the books of account, records, files, and correspondence of the Diamond Wall-Finish Company, referred to in the declaration, in its possession or control, or in the possession or control of its officers, agents, and employés, or in the possession or control of the officers, agents, and employés of the Diamond Wall-Finish Company. It appeared by the answer to the order to show cause filed by the relator in the circuit court that the relator had given the plaintiff, Mr. Church, and an accountant employed by him, free áccess to its hooks of account up to the 17th of December, and had produced at his request any item of correspondence especially requested by him; that at that date the accountant was informed that it would not be convenient to permit him to work in the office the balance of the current year, as the clearing up of the business of the year would render it necessary for the employés of the company to have the exclusive use of the office; but it was at the same time stated that soon after the first of the year the company would again furnish facilities for the prosecution of the investigation. The application was made for the order complained of on the 29th of December. Among the provisions of the order are the following:
“That the said Oscar F. Powell, the bookkeeper selected by plaintiff for that purpose, and who has heretofore been permitted by defendant to examine for plaintiff a portion *252of the books of defendant mentioned in said petition, is hereby authorized to list, examine, and take copies of and memoranda from the books, records, files, and correspondence of defendant mentioned in said petition, including the books, records, files, and correspondence of the Diamond Wall-Finish Company, also mentioned in said petition, as he and the said plaintiff may be advised. That said defendant, its officers and office employés, furnish to the said Oscar F. Powell sueh books, records, files, and correspondence of defendant and the Diamond Wall-Finish Company in its possession or control, or in the possession or control of its officers, agents, and employés, or in the possession or control of the officers, agents, and employés of the Diamond Wall-Finish Company, as he may from time to time call for, which may contain evidence relating to the matters at issue in this cause. That it shall not be necessary for the said Oscar F. Powell in such demand or requirement to specify any particular letter or document, but it shall be sufficient for him to designate generally the class of papers and documents required by him. For example, it shall be sufficient for him to call for all the correspondence and reports by and between said defendant, its officers and office employés, and traveling salesmen in its employ, or heretofore in its employ, and the files of defendant in relation thereto.”
The relator complains that this order authorizes an unreasonable search of relator’s property, and violates the fourth amendment of the Constitution of the United States, and section 26, art. 6, of the Constitution of this State. The counsel for respondent contend that the order of the circuit judge was fully authorized, and cite the case of Eddy v. Bay Circuit Judge, 114 Mich. 668. The case is ruled by the case cited, unless a distinction is taken between the books and papers of a corporation and its- correspondence. The petition sets out that resort to the files and correspondence is necessary to an understanding of the book entries. It is urged that such an order, directed to an individual, might result in the production of confidential communications, and that, as applied to a corporation, it may result in the production and inspection of confidential communications of no benefit to the party seeking the production. We do not think *253the order in this case can be construed so broadly. It requires the production of books, papers, and correspondence “which may contain evidence relating to the matters at issue in this case.” We think the order was within the power of the circuit judge. See Germania Fire Ins. Co. v. Newaygo Circuit Judge, 41 Mich. 258; Petrie v. Muskegon Circuit Judge, 90 Mich. 265.
The writ will be denied.
The other Justices concurred.